Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16409349, filed on 05/10/2019. 
Claims 1-20 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement (IDS) submitted on 09/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections

4.	Claims 6, 8, 9, 10, 14 and 18 objected to because of the following informalities: 
Claim 6 recites "The method of claim 1 wherein the engagement instrument presented to identified customer" instead of "The method of claim 1 wherein the engagement instrument presented to the identified customer" at lines 1-2; 
Claims 8 and 18 recite "an historical accounting of a rate of engagement when is said engagement is deployed" instead of "an historical accounting of a rate of engagement when [[is]] said engagement instrument is deployed" at lines 2-3; 
Claim 9 recites "the treatment hit rate" instead of "the treatment instrument hit rate" at line 3; 
Claim 10 recites "treatment hit rate" instead of "the treatment instrument hit rate" at line 4; 
Claim 14 recites "the function corresponding to assigning a priority rating to each engagement instrument" instead of "the function corresponding to assigning a priority rating to each combination of engagement instrument and treatment instrument" at lines 1-2, and "and c) the engagement instrument fitness score" instead of "and [[c)]] the engagement instrument fitness score" at lines 3-4.
Appropriate correction is required.



Claim Interpretation - 35 USC § 112 (f) or 35 USC 112, Sixth Paragraph

5.	The following is a quotation of 35 U.S.C. 112(f)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are 

7.	In Claims 1 and 19, the limitation "a plurality of treatment instruments configured to present data to a customer"; in Claims 3 and 4, the limitation “a configurable data entry user interface for entering the priorities”; and in Claim 13, the limitation “a configurable data entry user interface for collecting", are interpreted as “non-specialized functions". These are a functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer. No corresponding disclosure of an algorithm is required for these limitations. Any general purposes computer that performs the claimed functions of presenting, entering or collecting information (such as those disclosed at Figure 1 (computing device) and paragraphs 28, 57, 148-149, 155-174 of the published specification) will anticipate the limitations.
In Claims 1 and 19, the limitation “a plurality of engagement instruments configured to engage one or more customers" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because this uses generic placeholder "engagement instruments", coupled with functional language "configured to engage", without reciting sufficient structure to achieve the function.
In Claim 12, the limitations “an analysis engine coupled to the processor and each of the first, second, and third databases and configured to generate” and "an engagement orchestration engine coupled to the processor and each of the first, second and third databases and configured to generate" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these use generic placeholders "analysis engine" and "engagement orchestration engine", coupled with functional language "configured to generate", without reciting sufficient structure to achieve the function.
Furthermore, the generic placeholders are not preceded by structural modifiers.  Since 
A review of the specification shows that no such corresponding structure is described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations recited above. Only a generic processor or computer system is disclosed (such as at Figure 1 (computing device) and paragraphs 28, 57, 148-149, 155-174 of the published specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112 (b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 12 and 19  rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 19 recite "engagement instruments"; and Claim 12 recites "analysis engine” and "engagement orchestration engine", which are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions. 
These limitations are specialized functions. It is unclear how these limitations are performed, and the limitations are rejected as being indefinite. The limitations "engagement instruments", "analysis engine" and “engagement orchestration engine" are not explicitly disclosed as being any specific algorithms. The published specification (at Figure 1 and paragraphs 28, 57, 148-149, 155-174 for instance) describes generic software functions, which is not structure. 

(a)        Amend the claim so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)        Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)        State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013. 



Claim Rejections - 35 USC § 101

10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

11.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process), platform (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

12.	Claim 1 recites A method, comprising: in an engagement orchestration platform, establishing a plurality of engagement instruments configured to engage one or more customers; establishing a plurality of treatment instruments configured to present data to a customer; identifying a customer in need of an engagement and treatment instrument combination; assigning a priority rating to each combination of engagement and treatment instruments, the priority rating assigned in response to a function of a) a context associated with the identified customer, b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score; and dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because engaging 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as computer-implemented, database, computing platform, at least one processor, non-transitory computer-readable medium, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 1 and paragraphs 28, 57, 148-149, 155-174 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).

Dependent Claims 3-6, 13-18 and 20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 1 and paragraphs 28, 57, 148-149, 155-174 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2 and 7-11 directed to wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment 
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

14.	Claims 1-7, 9-19, 21-22 and 24-31 rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US Patent Publication 20160198509 A1 - hereinafter Hayes) in view of Flake (US Patent Publication 20150186931 A1 - hereinafter Flake).

15.	As per Claim 1, Hayes teaches:
A computer-implemented method [reads on: Abstract, "Systems and methods are described herein for analyzing messages and other information provided in relation to a web communication, a mobile application communication session, a phone communication, or another type of communication. For example, a system and method are provided for initiating a text message communication session between an agent and a user. A two-way communication session may be facilitated between the user and the agent."; Fig. 1, Remote Server 140], comprising:
in an engagement orchestration platform, establishing a plurality of engagement instruments configured to engage one or more customers, the engagement instruments persisted in an engagement database [reads on: Fig. 5, system 500; Fig. 6, system 600, Message Receiving Interface 605, Message Data Store 620; para 2, "Messages and other information transmitted using web or on-line communications, mobile application communications, phone communications, or another type of communication carry various types of information. For example, as users participate in a communication session, large amounts of data are transmitted among devices involved in the communication session."; para 3, "Systems and methods are described herein for providing demand based messaging by analyzing messages and other information provided in relation to a web communication, a mobile application communication session, a phone communication, or another type of communication. For example, a system and method are provided for initiating a text message communication session between an agent and a user. A two-way communication session may be facilitated between the user and the agent. A mobile telephone number disclosed by the user during the two-way communication session may be detected, and a text message communication session between the user and the agent may be initiated if a mobile telephone number was detected. Availability status associated with a provider of items or services may also be analyzed to determine an agent for communicating with the user."; para 87, " In some instances, the message can include a message generated based on inputs received at a local or remote user interface. For example, the message can include a message that was generated based on button or key presses or recorded speech signals. In one instance, the message includes an automatically generated message, such as one generated upon detecting that a network device is presenting a particular application (or app) page or webpage or has provided a particular input command (e.g., key sequence). The message can include an instruction or request, such as one to initiate a communication exchange."; para 92, "Message assessment engine 615 can store a message, message metric and/or message statistic in a message data store 620. Each message can also be stored in association with other data (e.g., metadata), such as data identifying a corresponding source device, destination device, network device, terminal device, client, one or more categories, one or more stages and/or message-associated statistics). Various components of connection management system 600 (e.g., message assessment engine 615 and/or an interaction management engine 625) can inquiry message data store 620 to retrieve inquiry-responsive messages, message metrics and/or message statistics."];
establishing a plurality of treatment instruments configured to present data to a customer, the treatment instruments persisted in a treatment database; identifying a customer in need of an engagement and treatment instrument combination [reads on: Fig. 6, Account Data Store 635; para 88, "In some instances, the message can include or be associated with an identifier of a client. For example, the message can explicitly identify the client (or a device associated with the client); the message can include or be associated with a webpage or application page (e.g., a mobile application or app) associated with the client; the message can include or be associated with a destination address associated with a client; or the message can include or be associated with an identification of an item or service associated with the client (e.g., being offered by the client, having been obtained by the client or being one that the client services). To illustrate, a network device may be presenting an application page of a particular client, which may offer an option to transmit a communication to an agent. Upon receiving user input corresponding to a message, a communication may be generated to include the message and an identifier of the particular client. The message can be routed to a particular terminal device or particular set of terminal devices (e.g., terminal devices used by agents or provider proxies)."; para 103, "Further, interaction management engine 625 can alert account engine 630 of various connection-channel actions, such that account data store 635 can be updated to reflect the current channel data. For example, upon establishing a channel, interaction management engine 625 can notify account engine 630 of the establishment and identify one or more of: a network device, a terminal device, an account and a client. Account engine 635 can (in some instances) subsequently notify a user of the channel's existence such that the user can be aware of the agent consistency being availed."];
assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases [reads on: para 43, "Connection management system 150 may use communication analyses to influence routing determinations (e.g., determining whether to route a communication to a terminal device having previously received a communication from a network device having transmitted the communication or selecting a terminal device to receive or transmit a communication). One communication analysis can include determining and assessing one or more categories or tags of a current or past communication or communication series. For example, a communication can be assigned a category for each of (for example) a topic, channel type (e.g., email, SMS message, real-time chat, phone call or asynchronous message), language, complexity level, sentiment, and/or whether/which file type is attached, and a terminal-device selection can be biased towards terminal devices associated with similar, same or complementary knowledge bases, channel-type availability, language, skill level, sentiment, and/or file-type capabilities. Availability status data of an agent can also be analyzed to determine an appropriate terminal device (as discussed in detail with respect to at least FIG. 8A-FIG. 13C). The communication analysis can include determining and applying a rule to the communication received from a device or application in order to influence routing determinations." - terminal devices associated with similar, same or complementary knowledge bases, channel-type availability, language, skill level, sentiment, and/or file-type capabilities is combination of engagement and treatment instruments; para 49, "Routing and/or other determinations or processing performed at connection management system 150 can be performed based on rules and/or data at least partly defined by or provided by one or more client devices 130. For example, client device 130 may transmit a communication that identifies a prioritization of agents, terminal-device types, topic and/or skill matching, or other suitable rules." - identifies a prioritization of agents, terminal-device types, topic and/or skill matching, or other suitable rules is assigning a priority rating to each combination of engagement and treatment instruments; para 96, "With regard to determining how devices are to communicate, interaction management engine 625 can (for example) determine whether a terminal device is to respond to a communication via (for example) email, online chat, SMS message, voice call, video chat, etc. A communication type can be selected based on, for example, a communication-type priority list (e.g., at least partly defined by a client or user); a type of a communication previously received from the network device (e.g., so as to promote consistency), a complexity of a received message, capabilities of the network device, and/or an availability of one or more terminal devices. Appreciably, some communication types will result in real-time communication (e.g., where fast message response is expected), while others can result in asynchronous communication (e.g., where delays (e.g., of several minutes or hours) between messages are acceptable)."; para 223, "The search context may include information such as the notice identification, provider identification, search terms used, time on site, opportunity quality score, notices viewed and other relevant contextual information that may be valuable to the provider. DRCS saves this search context 15B02 in a Search Context data store 15B03."], the priority rating assigned in response to a function of 
a) a context associated with the identified customer [reads on: para 5, "In yet another example, a system and method are provided for initiating a text message communication session between an agent and a user. A notice may be transmitted to a mobile device associated with the user. A signal may be received from the mobile device indicating that the user has activated a displayed link associated with the notice. The signal may also include contextual information associated with the user's use of the mobile device."], ... 
... c) an engagement instrument cooperation rate [reads on: para 182, "The system can accommodate either or both selection-based or opportunity-based item notice publication. With selection-based systems, the system allows notices to be served/published based upon, for example, the listed amount and/or select-through-rate."; para 230, "As used herein, a notice may also be referred to herein as an advertisement. A provider may also be referred to herein as a merchant or an advertiser, and an agent or provider proxy may be referred to herein as a merchant representative or provider representative. A user may also be referred to herein as a consumer. .. As used herein, publication of an item or a notice can indicate that the item or notice is published online. In some examples, a selection-based system is also known as a pay-per-selection or pay-per-click system, and an opportunity-based system is also known as a pay-per-lead system. In some examples, a select-through-rate is also known as a click-through-rate."], and ... 
... dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer [reads on: para 49, "As another example, client device 130 may identify one or more weights to apply to various variables potentially impacting routing determinations (e.g., language compatibility, predicted response time, device type and capabilities, and/or terminal-device load balancing). It will be appreciated that which terminal devices and/or agents are to be associated with a client may be dynamic. Communications from client device 130 and/or terminal devices 115 may provide information indicating that a given terminal device and/or agent is to be added or removed as one associated with a client. For example, client device 130 can transmit a communication with IP address and an indication as to whether a terminal device with the address is to be added or removed from a list identifying client-associated terminal devices."; para 63, "FIGS. 3A-3C show block diagrams of other embodiments of a network interaction system 300a-c that includes a connection management system. Each of the depicted systems 300a-c show only two local-area networks 235 for simplicity, though it can be appreciated that embodiments can be extended to expand the number of local-area networks. Each of systems 300a-c include a connection management system 350, which can identify which terminal device is to communicate with network device 205, can establish and manage (e.g., maintain or close) connection channels, can determine whether and when to re-route communications in an exchange, and so on. Thus, connection management system 350 can be configured to dynamically, and in real-time, evaluate communications, agent availability, capabilities of terminal devices or agents, and so on, to influence routing determinations."; para 95, "When a network device (or other network device associated with a same user or account) has not previously communicated with a given terminal device (e.g., about matters relating to a client), a terminal-device selection can be performed based on factors such as, for example, an extent to which various agents' knowledge base corresponds to a communication topic, availability of various agents at a given time and/or over a channel type, types and/or capabilities of terminal devices (e.g., associated with the client), a language match between a user and agents, and/or a personality analyses. In one instance, a rule can identify how to determine a sub-score to assign to one or more factors such as these and a weight to assign to each score. By combining (e.g., summing) weighted sub-scores, a score for each agent can be determined. A terminal device selection can then be made by comparing terminal devices' scores (e.g., to select a high or highest score)." - selecting a highest-scoring terminal device is having the highest priority rating to be presented to the identified customer]. 
Hayes does not explicitly teach, but Flake teaches:
... b) a treatment instrument hit rate [FLAKE reads on: Fig. 2, ACTION RATE LOGIC 211; Fig. 4, DETECT, ACCESS, AND CONSIDER RELEVANT DATA, AND COMPUTE PROBABILITY OF RELEVANCE, ACTION RATE, AND COST OF ACTION BASED ON THE RELEVANT DATA 415 - action rate is treatment instrument hit rate], ... 
... d) an engagement instrument fitness score [FLAKE reads on: Fig. 4, as above - probability of relevance is engagement instrument fitness score]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes to incorporate the teachings of Flake in the same field of endeavor of targeted advertising to include a treatment instrument hit rate, an engagement instrument fitness score. The motivation for doing this would have been to improve the targeted advertising of Hayes by efficiently targeting appropriate users. See Flake, Abstract, "In accordance with embodiments, there are provided mechanisms and methods for facilitating smart advertising on curated content-based networking websites in an on-demand services environment in a multi-tenant environment according to one 

16.	As per Claim 2, Hayes in view of Flake teaches: 
The method of claim 1, wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment instruments [as above, Claim 1] further comprises
Hayes further teaches: 
... b) an engagement instrument cooperation rate [reads on: paras 182, 230, as above, Claim 1], and ... 
Hayes does not explicitly teach, but Flake further teaches:
... a product of [FLAKE reads on: para 20, "Embodiments provide for facilitating smart advertising based on a chain of conditional probabilities or factors, such as (without limitation and not necessarily in this order): 1) estimating probability of relevance to determine whether an advertisement is relevant to a webpage or, more specifically, a collection of pins; 2) computing action rate of the advertisement based on the probability of relevance; and 3) determining cost per action for the advertisement. In one embodiment, any combination of the aforementioned factors may be used to obtain the expected revenue (also referred to as "revenue optimization") for the advertisement. Stated differently, these probabilities may be put together to be expressed in an equation as follows: Expected Revenue=Probability of Relevance*Action Rate*Cost of Action."]
a) the treatment instrument hit rate [FLAKE reads on: Fig. 4, as above, Claim 1], ... 
... c) the engagement instrument fitness score [FLAKE reads on: Fig. 4, as above, Claim 1]. ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include a product of a) the treatment 

17.	As per Claim 3, Hayes in view of Flake teaches:
The method of claim 1, wherein providing for assignment of priorities to combinations of engagement instruments and treatment instruments [as above, Claim 1] includes 
Hayes further teaches: 
providing a configurable data entry user interface for entering the priorities assigned to the combinations [reads on: paras 43, 49, 96, 223, as above, Claim 1; para 87, "In some instances, the message can include a message generated based on inputs received at a local or remote user interface. For example, the message can include a message that was generated based on button or key presses or recorded speech signals. In one instance, the message includes an automatically generated message, such as one generated upon detecting that a network device is presenting a particular application (or app) page or webpage or has provided a particular input command (e.g., key sequence). The message can include an instruction or request, such as one to initiate a communication exchange."; para 119, "An input/output interface 859 may be provided for interfacing with and communicating data received from/to, for example, a network 852, such as, for example, the Internet, or input devices such as a keyboard 872 or pointing device 873."].

18.	As per Claim 4, Hayes in view of Flake teaches:
The method of claim 1, wherein providing for assignment of priorities to treatment instruments [as above, Claim 1] includes 
Hayes further teaches: 
providing a configurable data entry user interface for entering the priorities assigned each treatment instrument [reads on: paras 43, 49, 87, 96, 119, 223,  as above, Claim 3; paras 88, 103, as above, Claim 1].

19.	As per Claim 5, Hayes in view of Flake teaches:
The method of claim 1, wherein the engagement fitness score [as above, Claim 1] comprises 
Hayes further teaches: 
a function of a contextually relevant ... across impressions for contextually similar individuals presented with the treatment and a contextually relevant engagement instrument cooperation rate for contextually similar individuals presented with the engagement instrument [reads on: Fig. 15A, SEND CONTEXT TO DRCS 15A04; Fig. 15B, SEND SMS ALERT WITH CONTEXT 15B07; paras 182, 230, as above, Claim 1; para 31, "Certain aspects and features of the present disclosure are related to systems and methods for analyzing communications and initiating communication sessions over the Internet, mobile application platforms, and over other suitable communications networks. .. In yet another example, a communication including a notice can be sent to a mobile device for display and can include a link that is selectable to initiate a text message communication. Context information can be obtained when the link is selected to provide relevant information to a recipient of the text message communication (e.g., a device of an agent or provider proxy, or other party)."; para 212, "The System supports this presentation of user context, in cases when such context would otherwise be unavailable. The System may provide this context via a “context matching” algorithm. When the SMS link is selected in the mobile notice, the online notice may send an electronic notification, or “post back,” to the System that includes the provider identifier, search context, details of the notice including the SMS “to” number of the Provider and then launch the SMS client on the mobile phone. Then when the user composes the SMS text message and sends a message to the “to” number of the Provider, that contextual information may be matched to the SMS and presented in the alert window."; para 222, "FIG. 15A illustrates how the DRCS may provide user search context 15A09 to a provider proxy conducting a real-time 2-way communication session with a user using a mobile phone 15A01 as the Message Capable Device."].
Hayes does not explicitly teach, but Flake further teaches:
... treatment click rate [FLAKE reads on: Fig. 4, as above, Claim 1 - action rate is treatment click rate] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include treatment click rate. The motivation for doing this would have been to improve the targeted advertising of Hayes in view of Flake by efficiently targeting appropriate users.  

20.	As per Claim 6, Hayes in view of Flake teaches:
The method of claim 1 wherein the engagement instrument presented to identified customer [as above, Claim 1] comprises
Hayes further teaches: 
one of the group including: feedback instruments, invitations to in-depth interviews, recruitment to services, coupons, advertisements, and an electronic communication having an offer to participate in contextually relevant engagements [reads on: Fig. 10, PUBLISH PRESENCE INDICATOR IN CONNECTION WITH NOTICE 1003; para 83, "Notably, various other devices can further be used to influence communication routing and/or processing. For example, in the depicted instance, connection management system 520 also is connected to a web server 540. Thus, connection management system 540 can retrieve data of interest, such as technical item details, news, current item offerings, current or predicted weather, and so on."; para 88, "In some instances, the message can include or be associated with an identifier of a client. For example, the message can explicitly identify the client (or a device associated with the client); the message can include or be associated with a webpage or application page (e.g., a mobile application or app) associated with the client; the message can include or be associated with a destination address associated with a client; or the message can include or be associated with an identification of an item or service associated with the client (e.g., being offered by the client, .."; para 230, "As used herein, a notice may also be referred to herein as an advertisement. A provider may also be referred to herein as a merchant or an advertiser, and an agent or provider proxy may be referred to herein as a merchant representative or provider representative. A user may also be referred to herein as a consumer."].

21.	As per Claim 7, Hayes in view of Flake teaches:
The method of claim 1, wherein the treatment instrument hit rate [as above, Claim 1] comprises 
Hayes does not explicitly teach, but Flake further teaches:
an historical accounting of a rate of interaction when a treatment is deployed [FLAKE reads on: para 44, " Further, in one embodiment, a set of other specific factors (e.g., probability of relevance, action rate, cost of action, expected revenue, etc.) may be determined and considered as discussed with reference to computation engine 207. Further, continuing with the example of Pinterest.RTM., any number and type of other functions and characteristics that are specific to Pinterest.RTM., such pining, repining, navigating between boards, navigating between users, liking, following, sharing, sending, editing, etc., may be accessed via access module 203 which may then be dissected to obtain more precise and relevant information (such as behavior of a particular user, historical data relating to pinning or repining of a pin relating to a particular product, service, etc.) that may then be used in determining one or more of the aforementioned factors (e.g., probability of relevance, action rate, etc.)."; para 59, "In one embodiment, action rate logic 211 may be used to determine a rate of action or simply "action rate" for each advertisement that is to be placed on a website (e.g., curated content website, such as Pinterest.com.RTM.), where action rate may refer to the frequency in which an impression of an advertisement elicits an action, such as clicks, re-pins, transactions, visits to the advertiser's website, making a purchase at the advertiser's website, etc. Initially, when advertiser, advertisement content, product and/or service, website, etc., may still be new such that not much data may be available to accurately compute action rate for such an advertisement, in one embodiment, action rate logic 211, in such cases, may intelligently consider and review any other data, such as any historical data relevant to the advertisement, the advertiser, product or service, the website, etc., to compute the action rate."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include an historical accounting of a rate of interaction when a treatment is deployed. The motivation for doing this would have been to improve the targeted advertising of Hayes in view of Flake by efficiently targeting appropriate users.  

22.	As per Claim 8, Hayes in view of Flake teaches:
The method of claim 1, wherein the engagement instrument cooperation rate [as above, Claim 1] comprises 
Hayes further teaches: 
an historical accounting of a rate of engagement when is said engagement is deployed [reads on: para 39, " A connection management system 150 can facilitate strategic routing of communications. .. The communication can also include additional data, such as data about a transmitting device (e.g., an IP address, account identifier, device type and/or operating system); a destination address; an identifier of a client; an identifier of a webpage or webpage element (e.g., a webpage or webpage element being visited when the communication was generated or otherwise associated with the communication) or online history data; a time (e.g., time of day and/or date); and/or destination address."; para 82, "Connection management system 520 can communicate with various terminal devices via one or more routers 525 or other inter-network or intra-network connection components. Connection management system 520 may collect, analyze and/or store data from or pertaining to communications, terminal-device operations, client rules, and/or user-associated actions (e.g., online activity, account data, transaction history, etc.) at one or more data stores."].

23.	As per Claim 9, Hayes in view of Flake teaches:
The method of claim 1, wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment instruments [as above, Claim 1] further comprises 
Hayes further teaches: 
a greater weighting for [reads on: para 98, "In one instance, a score can be generated using one or more factors described herein and a rule (e.g., that includes a weight for each of the one or more factors) to determine a connection score corresponding to a given network device and terminal device. The score may pertain to an overall match or one specific to a given communication or communication series. Thus, for example, the score may reflect a degree to which a given terminal device is predicted to be suited to respond to a network-device communication. In some instances, a score analysis can be used to identify each of a terminal device to route a given communication to and whether to establish, use or terminate a connection channel. When a score analysis is used to both address a routing decision and a channel decision, a score relevant to each decision may be determined in a same, similar or different manner."; para 99, "Thus, for example, it will be appreciated that different factors may be considered depending on whether the score is to predict a strength of a long-term match versus one to respond to a particular message inquiry. For example, in the former instance, considerations of overall schedules and time zones may be important, while in the latter instance, immediate availability may be more highly weighted. A score can be determined for a single network-device/terminal-device combination, or multiple scores can be determined, each characterizing a match between a given network device and a different terminal device."; para 100, "Thus, the rule may indicate that the message is to be routed to a device with the highest score, that being the third terminal device. If routing to a particular terminal device is unsuccessful, the message can be routed to a device with the next-highest score, and so on."] ... 
... with respect to the engagement instrument cooperation rate [reads on: paras 182, 230, as above, Claim 1] and ... 
Hayes does not explicitly teach, but Flake further teaches:
... the treatment hit rate [FLAKE reads on: Fig. 4, as above, Claim 1] ... 
... the engagement instrument fitness score [FLAKE reads on: Fig. 4, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include the treatment hit rate, the engagement instrument fitness score. The motivation for doing this would have been to improve the targeted advertising of Hayes in view of Flake by efficiently targeting appropriate users.  

24.	As per Claim 10, Hayes in view of Flake teaches:
The method of claim 1, wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment instruments [as above, Claim 1] further comprises 
Hayes further teaches: 
a greater weighting for the engagement instrument cooperation rate [reads on: paras 98, 99, 100, 182, 230, as above, Claim 9] with respect to 
Hayes does not explicitly teach, but Flake further teaches:
treatment hit rate and the engagement instrument fitness score [FLAKE reads on: Fig. 4, as above, Claim 1]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include treatment hit rate and the engagement instrument fitness score. The motivation for doing this would have been to improve the targeted advertising of Hayes in view of Flake by efficiently targeting appropriate users.  

25.	As per Claim 11, Hayes in view of Flake teaches:
The method of claim 1, wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment instruments [as above, Claim 1] further comprises 
Hayes further teaches: 
a greater weighting for ... the engagement instrument cooperation rate [reads on: paras 98, 99, 100, 182, 230, as above, Claim 9].
Hayes does not explicitly teach, but Flake further teaches:
... the engagement instrument fitness score with respect to the treatment hit rate [FLAKE reads on: Fig. 4, as above, Claim 1; para 20, as above, Claim 2] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Hayes in view of Flake to incorporate the further teachings of Flake in the same field of endeavor of targeted advertising to include the engagement instrument fitness score with respect to the treatment hit rate. The motivation for doing this would have been to improve the targeted advertising of Hayes in view of Flake by efficiently 

26.	As per Claim 12, Hayes teaches:
A computing platform [reads on: Abstract, "Systems and methods are described herein for analyzing messages and other information provided in relation to a web communication, a mobile application communication session, a phone communication, or another type of communication. For example, a system and method are provided for initiating a text message communication session between an agent and a user. A two-way communication session may be facilitated between the user and the agent."; Fig. 1, system 100, Remote Server 140], comprising: 
at least one processor [reads on: Fig. 8C, PROCESSOR 851]; a first database configured to store a plurality of treatment configurations; a second database configured to store a plurality of engagement instrument configurations [reads on: Fig. 6, system 600, Message Data Store 620, Account Data Store 635; paras 3, 87, 92, as above, Claim 1];
a third database configured to store business requirements corresponding respectively with a plurality of user organizations [reads on: Fig. 5, system 500; Fig. 6, Client Data Store 645; para 81, "Such determination can depend on identifying a client to which that communication pertains (e.g., based on a content analysis or user input indicative of the client) and determining one or more metrics for each of one or more terminal devices associated with the client. For example, in FIG. 5, each cluster of terminal devices 530a-c can correspond to a different client. The terminal devices may be geographically co-located or dispersed. The metrics may be determined based on stored or learned data and/or real-time monitoring (e.g., based on availability)."; para 102, "Interaction management engine 625 can interact with an account engine 630 in various contexts. For example, account engine 630 may look up an identifier of a network device or terminal device in an account data store 635 to identify an account corresponding to the device. Further, account engine 630 can maintain data about previous communication exchanges (e.g., times, involved other device(s), channel type, resolution stage, topic(s) and/or associated client identifier), connection channels (e.g., indicating—for each of one or more clients—whether any channels exist, a terminal device associated with each channel, an establishment time, a usage frequency, a date of last use, any channel constraints and/or supported types of communication), user or agent preferences or constraints (e.g., related to terminal-device selection, response latency, terminal-device consistency, agent expertise, and/or communication-type preference or constraint), and/or user or agent characteristics (e.g., age, language(s) spoken or preferred, geographical location, interests, and so on)."; para 104, "Interaction management engine 625 can further interact with a client mapping engine 640, which can map a communication to one or more clients (and/or associated brands). In some instances, a communication received from a network device itself includes an identifier corresponding to a client (e.g., an identifier of a client, item, service, webpage, or app page). The identifier can be included as part of a message (e.g., which client mapping engine 640 may detect) or included as other data in a message-inclusive communication. Client mapping engine 640 may then look up the identifier in a client data store 645 to retrieve additional data about the client and/or an identifier of the client."; para 128, "Report generation and publication module 885 is provided to generate and/or publish one or more reports relevant to data and events tracked and/or recorded by the tracking module 884. These reports may be configured to meet the needs/desires of, for example, intermediaries, such as, publishers, search providers, providers of items or services, or any other party." - the needs/desires of, for example, intermediaries, such as, publishers, search providers, providers of items or services is business requirements corresponding respectively with a plurality of user organizations; para 230, "As used herein, a notice may also be referred to herein as an advertisement. A provider may also be referred to herein as a merchant or an advertiser, and an agent or provider proxy may be referred to herein as a merchant representative or provider representative. A user may also be referred to herein as a consumer. An opportunity may also be referred to as a lead or a sales lead. An item may also be referred to herein as a product or a good. As used herein, publication of an item or a notice can indicate that the item or notice is published online. In some examples, a selection-based system is also known as a pay-per-selection or pay-per-click system, and an opportunity-based system is also known as a pay-per-lead system. In some examples, a select-through-rate is also known as a click-through-rate."];
an analysis engine coupled to the processor and each of the first, second, and third databases and configured to generate, with respect to a context associated with an identified customer [reads on: Fig. 1, network interaction system 100; Fig. 6, Client Mapping Engine 640; para 5, "In yet another example, a system and method are provided for initiating a text message communication session between an agent and a user. A notice may be transmitted to a mobile device associated with the user. A signal may be received from the mobile device indicating that the user has activated a displayed link associated with the notice. The signal may also include contextual information associated with the user's use of the mobile device."; para 105, "In some instances, a message may not particularly correspond to any client. For example, a message may include a general inquiry. Client mapping engine 640 may, for example, perform a semantic analysis on the message, identify one or more keywords and identify one or more clients associated with the keyword(s). In some instances, a single client is identified. In some instances, multiple clients are identified. An identification of each client may then be presented via a network device such that a user can select a client to communicate with (e.g., via an associated terminal device)."; para 107, "It will be appreciated that, in various contexts, being engaged in one or more communication exchanges (or communications sessions) does not necessarily indicate that a terminal device is not available to engage in another communication exchange. Various factors, such as communication types (e.g., message, email, chat, phone), client-identified or user-identified target response times, and/or system loads (e.g., generally or with respect to a user) may influence how many exchanges a terminal device may be involved in."; para 108, "When interaction management engine 625 has identified a terminal device to involve in a communication exchange or connection channel, it can notify terminal routing engine 650, which may retrieve any pertinent data about the terminal device from terminal data store 655, such as a destination (e.g., IP) address, device type, protocol, etc. Processing engine 610 can then (in some instances) modify the message-inclusive communication or generate a new communication (including the message) so as to have a particular format, comply with a particular protocol, and so on."], ... 
... in the first database, engagement instrument cooperation rates for each engagement instrument in the second database [reads on: para 182, as above, Claim 1], and ... 
... corresponding to a user organization for each engagement instrument in the second database [reads on: paras 81, 102, as above]; and
an engagement orchestration engine coupled to the processor and each of the first, second and third databases [reads on: Fig. 6, Account Engine 630] and configured to generate a respective priority rating that is assigned to each combination of engagement instrument and treatment instrument [reads on: paras 43, 49, 96, 223, as above, Claim 1] as a function of ... 
... the engagement instrument cooperation rate [reads on: para 182, as above, Claim 1], and ... 
Hayes does not explicitly teach, but Flake teaches:
... treatment instrument hit rates for each treatment [FLAKE reads on: Figs. 2, 4, as above, Claim 1] ... 
... engagement instrument fitness scores [FLAKE reads on: Fig. 4, as above, Claim 1] ... 
... the treatment instrument hit rate [FLAKE reads on: Fig. 4, as above, Claim 1], ... 
...  the engagement instrument fitness score [FLAKE reads on: Fig. 4, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 

27.	As per Claim 13, Hayes in view of Flake teaches:
The computing platform of claim 12 [as above], further comprising 
Hayes further teaches: 
an interface module configured to present interfaces for collecting data from a user wherein the interface comprises a configurable data entry user interface for collecting business objective data from said user [reads on: paras 87, 119, as above, Claim 3; para 128, as above, Claim 12].

28.	As per Claim 14, Hayes in view of Flake teaches:
The computing platform of claim 12, wherein the function corresponding to assigning a priority rating to each engagement instrument [as above, Claim 12] further comprises 
Hayes further teaches: 
... an engagement instrument cooperation rate [reads on: paras 182, 230, as above, Claim 2], ... 
Hayes does not explicitly teach, but Flake further teaches:
... a product of the treatment instrument hit rate [FLAKE reads on: Fig. 4, para 20, as above, Claim 2], ... 
... and c) the engagement instrument fitness score [FLAKE, above].

At the time of filing, it would have been obvious to a person of ordinary skill in the art to 

29.	As per Claim 15, Hayes in view of Flake teaches:
The computing platform of claim 12, wherein the engagement fitness score [as above, Claim 12] comprises 
The remainder of the claim rejected under the same rationale as Claim 5 above. 

30.	As per Claim 16, Hayes in view of Flake teaches: 
The computing platform of claim 12, wherein the engagement instrument presented to the identified customer [as above, Claim 12] comprises 
The remainder of the claim rejected under the same rationale as Claim 6 above. 

31.	As per Claim 17, Hayes in view of Flake teaches:
The computing platform of claim 12, wherein the treatment instrument hit rate [as above, Claim 12] comprises 
The remainder of the claim rejected under the same rationale as Claim 7 above. 

32.	As per Claim 18, Hayes in view of Flake teaches:
The computing platform of claim 12, wherein the engagement instrument cooperation rate [as above, Claim 12] comprises 


33.	As per Claim 19, Hayes teaches:
A non-transitory computer-readable medium having stored thereon executable instructions that when executed by a processor cause the processor to perform steps [reads on: Claim 8, "A system, comprising: a processor; and a non-transitory computer-readable storage medium containing instructions which when executed on the processor, cause the processor to perform operations .."] comprising: ...
... and presenting the selected combination of treatment and engagement instruments to a customer [reads on: reads on: para 81, "In the depicted instance, network device 505 can transmit a communication over a cellular network (e.g., via a base station 510). The communication can be routed to an operative network 515. Operative network 515 can include a connection management system 520 that receives the communication and identifies which terminal device is to respond to the communication. Such determination can depend on identifying a client to which that communication pertains (e.g., based on a content analysis or user input indicative of the client) and determining one or more metrics for each of one or more terminal devices associated with the client."; para 82, "Connection management system 520 may collect, analyze and/or store data from or pertaining to communications, terminal-device operations, client rules, and/or user-associated actions (e.g., online activity, account data, transaction history, etc.) at one or more data stores. Such data may influence communication routing."; para 84, "For example, network device 505 may detect that, while visiting a particular webpage, a communication opportunity is available and such an option can be presented."; para 223, "FIG. 15B is a diagram showing a flowchart that generally describes an embodiment of the present application. In the embodiment, a user has initiated a real-time 2-way communication session by selecting a “text to provider” link in a notice optimized for presentation on a mobile device."].


34.	As per Claim 20, Hayes in view of Flake teaches:
The computer-readable medium of claim 19, wherein the function corresponding to assigning a priority rating to each combination of engagement and treatment instruments [as above, Claim 19] further comprises 
The remainder of the claim rejected under the same rationale as Claim 2 above. 



Conclusion

35.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ramer et al. (US Patent Publication 20110258049 A1) describes a method and system for selecting advertisements to be delivered to mobile communication facilities using a monetization platform that may act as an advertising hub..
Kelley et al.(US Patent Publication 20150071427 A1) describes a method and system for tracking and processing phone communications, emails and/or other correspondence information for advertising.
Marci et al. (US Patent Publication 20100004977 A1) describes a method and system for measuring responses of an audience to a presentation or interactive experience and determining a measure of the level and pattern of engagement of that audience and impact of the presentation or interactive experience.

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are  .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623